DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, claims 1-6, filed on 9/30/2021 is acknowledged.  The traversal is on the ground(s) that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not 
In this particular case, the prior art applicable to one invention would not likely be applicable to non-elected invention.   
The requirement is still deemed proper and is therefore made FINAL. 
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 4 recite a melt index without a load value. From scientific point of view, a melt index without a load is meaningless. For purposes of expediting prosecution, any number would read on the claimed melt index.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (CN109206752).
In setting forth this rejection a machine translation of CN109206752 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation.
Claims 1-6: Cheng teaches a composition comprising 100 parts by weight of PP K7227H with MFR of 28g/10min, 32 parts by weight of a thermoplastic polyurethane (15/47), and 6 parts by weight of a modified polyolefin (3/47) (example 1). The modified polyolefin is maleic anhydride grafted PP [0052]. The polyurethane is Wanthane WHT-1180 which has a Shore A hardness of 80. The modified polyolefin is CMG9801 which has a graft level of 0.5-1 wt%.  
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (CN109206752) as evidenced by Fine-Blend (Fine-Blend CMG 9801, 2016) and Chen et al (Effect of TiO2 on thermal stability, flame retardancy properties of reduced graphene oxide/polypropylene nanocomnposites, 21st international conference on composite materials, Xi’an, 20-25th August 2017).
Claim 4: Cheng discloses the polyurethane is Wanthane WHT-1180. A document from supplier, Fine-Blend, shows it has a melt index of 35-70g/10min at 190°C. However, melt index of PP is typically measured at 230°, and 190°C is a testing temperature normally used for PE which has a lower melting temperature 110°C as compared to 160°C of PP. If the measurement temperature is not high enough, the test results will be inaccurate due to incomplete melt of polymer. Therefore, the MFR provided by the supplier is questionable. Chen discloses CMG 9801 has a MFR of 12g/10min at 230°C. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (CN109206752).
Cheng does not explicitly teach the melt index of the modified polyolefin.
However, Cheng discloses the desired melt flow of PP is 6-60g/10min at 230°C. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a modified PP having a similar MFR of 6-60g/10min, because Cheng recognizes using a PP having that MFR to balance between the processability and mechanical properties (the higher MFR the better processability but worse mechanical properties). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763